lt
AO 245B (CASDRev. 02/18) Judgment in a Criminal Case

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
V_ (For Offenses Committed On or ARer November l, 1987)

RICARDO TORREZ_ALVAREZ (1)

 

Case Number: 3:18-CR-04329-AJB

 

 

 

 

 

 

Ezekiel E Cortez __
Defendant’s Attorney 4 A+ § MM py;-»
REGISTRATIoN No. 78798-298 §§ § §d ;; iin
v \'
m _ ...
THE DEFENDANT: NUV 2 9 2018
pleaded guilty to count(s) Of the -_ w____“_
' CLEFiK le Ulbl H|l_,| \J\Jun!
Was found guilty on count(s) SOUT N DlSTH\CT OF CAL\§OHN\¢
after a plea of not gullty go _ ETF’U

 

 

 

,v

Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):

 

 

Title and Section l Nature of Offense Count
8:1326(A), (B) - Attempted Reentry Of Removed A|ien (Fe|ony) 1
The defendant is sentenced as provided in pages 2 through 2 of this judgment

The sentence is imposed pursuant to the Sentencing Reforrn Act of 1984.

\:| The defendant has been found not guilty on count(s)

 

13 Connt(s) are dismissed on the motion of the United States.

 

m Assessment : $100.00 - Waived

JVTA Assessment*: $
|:| _
*Justice for Victims of Trafiicking Act of 2015, Pub. L. No. l 14-22.
Fine Waived g Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district Within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this

judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant’s economic circumstances

November 26. 2018 ,-.

 

 

ON. ANTHONY J. BATTAGL
UNITED STATES DISTRIC DGE

3218~CR-04329-AJB

th
AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

 

DEFENDANT: RICARDO TORREZ-ALVAREZ (l) Judgment - Page 2 of 2
CASE NUMBER: 3:18~CR-04329-AJB

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
Time served

i:l Sentence imposed pursuant to Title 8 USC Section 1326(b).

El The court makes the following recommendations to the Bureau of Prisons:

|:l The defendant is remanded to the custody of the United States Marshal.

[l The defendant shall surrender to the United States Marshal for this district:

|I| at A.l\/I. on

 

 

 

El as notified by the United States Marshal.

The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:

|I| on or before
l:l as notified by the United States Marshal.

|:t as notified by the Probation or Pretrial Services Office.

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , With a certified copy of this judgment
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

3 : 18-CR-04329-AJB

